Exhibit 10.7

 

LOGO [g479541ex10_6.jpg]

ACKNOWLEDGEMENT

Export Development Canada (“EDC”)

150 Slater, Ottawa, ON K1A 1K3

Canada

 

Institution:

  Comerica Bank       Obligor (Exporter):       Manitex Liftking, ULC   

Address:

  200 Bay Street, Suite 2210                  Toronto ON M51212               

Re:   EDC Guarantee(s)/Suretyship(s)

 

EDC may guarantee, in accordance with the terms of one or more EDC
guarantee(s)/suretyship(s) (each an “EDC Guarantee/Suretyship”, collectively
“EDC Guarantees/Suretyships”), payment to the Institution of the amounts which
the “Obligor” fails to pay pursuant to one or more agreements with the
Institution, (each a “Transaction Agreement”, collectively “Transaction
Agreements”). The Obligor hereby:

 

(a)

Corruption: declares that, with respect to the business supported by the
Transaction Agreements: (i) it has not been and will not knowingly be party to
any action which is prohibited by any applicable criminal law dealing with the
bribery of foreign public officials, including Canada’s Corruption of Foreign
Public Officials Act, which makes it illegal for persons to, directly or
indirectly, give, offer, or agree to offer a loan, reward, advantage or benefit
of any kind to a foreign public official in order to obtain or retain an
advantage in the course of business; (ii) neither it, nor to the best of its
knowledge, anyone acting on its behalf, is currently under charge in a court, or
within the last five years, has been convicted in a court for violation of laws
against the bribery of foreign public officials of any country; and (iii) it
agrees to disclose to EDC, upon demand, the identity of persons acting on its
behalf and the amount and purpose of commissions and fees paid, or agreed to be
paid, to such persons;

 

(b)

Environment: represents that it is in material compliance with all applicable
environmental laws;

 

(c)

Subrogation: (i) confirms that it is aware of, and consents to, one or more EDC
Guarantee/Suretyship being granted to the Institution; (ii) acknowledges that it
and any guarantor/surety of the obligations under the Transaction Agreement may
become liable to EDC, either by way of subrogation of EDC to the rights of the
Institution or by way of assignment to EDC thereof; and (iii) agrees to execute
and deliver such documents and do such things as may be necessary or desirable
for EDC to benefit from such subrogation and assignment;

 

(d)

Disclosure: agrees (i) that any obligation of EDC to maintain confidentiality
shall be subject to the requirements of applicable law, regulation or legal
process and Canada’s and/or EDC’s international commitments; (ii) to EDC’s
disclosure, following the signing of a Transaction Agreement of the following
information: its name, the name of the Institution; the EDC financial service
provided and date of the related agreement; a general description of the
commercial transaction/project (including country); the amount of EDC support in
an approximate dollar range; (iii) to the Institution’s disclosure to EDC of any
information of the Obligor, confidential or otherwise, including, without
limitation, credit information, financial statements (audited and unaudited),
payment history, business plans, business history and business organization; and
(iv) to EDC’s disclosure to the Institution of the existence of any EDC policy
or program under which the Obligor has coverage; and

 

(e)

Independent Legal Advice: understands the nature and effect of, and agrees to be
bound by, the terms of this Acknowledgement as set forth above, and either has
obtained independent legal advice in relation to this Acknowledgement or hereby
waives such right.

This Acknowledgement may be executed in any number of counterparts, and all the
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Page 1 of 1   

Export Development Canada

 

ww.edc..ca

   EGP (05-2012)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has signed and delivered this
Acknowledgement.

Obligor (Exporter) Signature:   /s/ David H.
Gransee                                    Date:       January 31, 2013        

Name (Print):   David H. Gransee                 Title (Print):   VP &
CFO                                                                         

I have the authority to bind the Obligor.

 

Page 1 of 1   

Export Development Canada

 

ww.edc..ca

   EGP (05-2012)